Title: To Thomas Jefferson from Stephen Cathalan, Jr., 26 June 1789
From: Cathalan, Stephen, Jr.
To: Jefferson, Thomas



Sir
Marseilles the 26th. June 1789

I am Since long time deprived of the honor of your favours.
Perhaps your Excellency will be advised before this reaches you, that the algerians, have captured and Condemned sundry of our vessels, on bad pretexts that our Pass are too large or too small, that amongst our crew we have some sellers, of nations in warr with them, that some of those nations are interested in our vessels, all those reasons would be soon explained with people of good faith, but with barbarians, who can be called pirates, it will be very difficult to make them render what they keep.
Our Board of Trade has dispatched a Courrier to Court to advise it, but we are still in apprehension, that they will continue to take all the vessels they will meet, and this place is consterned by this unexpected event, more so as we have any forces at Toulon ready to protect our Trade in this part of the Mediteranean, our Fregattes and Sloops being all in Levant; I don’t know how our Court will luck at this insult to our Flag.
If the algerians are pushed by some nation to trouble France in the moment of the States Generals, it may be probable, we will be obliged to become in open warr with the algerians, if on the Contrary some new Treaty arise, it would be well if your nation could be included in it.
I have received some days ago a letter of M. Louis LeJeans who says to me that he is so much occuped at the States Generals, that he could not till now do him self the honor of Calling on your Excellency, but that he will do it at the first moment of Leasure, which will not happen till some vacances will be granted.
Every where in France, the Conduct of the Commons is admired; and we hope that the nobility will Join them, then by the regeneration of this kingdom and true Patriotism, France will become Formidable to any Power, and I hope that we will enjoy of a long and lasting Peace with our neigbours.

We are very quiet in this Place, the impositions to replace those upon Bread and flesh are not yet finaly determined; our Governor Monsr. de Caraman is beloved here.
60 Companies are Created to make watch in the night by turns, they form a Body of 13000 mens; the Captains are making their uniforms, as well as the Lieutenants.
Blue habit, whitte lappels and lining, yalow Bottons, Collet and facings embroidered in gold. Wastcoat and Breeches whitte.
Being always at your Command, I have the honnor to be very respectfully Sir of your Excellency the most obedient humble Servant,

Stephen Cathalan Junr.

